LARSON, Senior District Judge,
dissenting.
I respectfully dissent.
I would affirm the district court’s finding that Judge Siebenmann was acting in an administrative or non-judicial capacity and therefore was not protected by an absolute immunity. Furthermore, I agree with the district court that, under the circumstances of this case, appellant is not protected by a qualified immunity. In Procunier v. Navarette, 434 U.S. 555, 98 S.Ct. 855, 55 L.Ed.2d 24 (1978), the United States Supreme Court stated:
[T]he immunity defense [is] unavailing * * * if the constitutional right allegedly infringed by [petitioners] was clearly established at the time of their challenged conduct, if they knew or should have known of that right and if they knew or should have known that their conduct violated the constitutional norm. Id. at 562, 98 S.Ct. at 860.
I agree with the district court that Atcherson’s letter, protected under the First Amendment, was a substantial or motivating factor in Judge Siebenmann’s actions with regard to Atcherson. I accept the findings and conclusions of the district court that the defendant failed to make an independent investigation and that he did not act in good faith.
The district court in my opinion, however, erred in reducing the attorney’s fee sought by Atcherson’s counsel on the cross-appeal. The fee should neither be denied nor reduced simply because the prevailing party is represented by a public interest group.